PER CURIAM.
After the parties’ marriage was dissolved by final judgment, the trial court entered an order based on the parties’ post-judgment motions for contempt. We find that the trial court erred in redetermining the parties’ property rights post-judgment and in ordering former husband to reimburse former wife for items of personal property. Cohen v. Cohen, 613 So.2d 1361 (Fla. 4th DCA 1993). The trial court, however, did not err in ordering former wife to reimburse former husband for fixtures and utility bills and to return personal items to former husband. Accordingly, we reverse only that portion of the order redetermining the property rights’ of the parties.
AFFIRMED IN PART; REVERSED IN PART, AND REMANDED.
GLICKSTEIN, GUNTHER and STEVENSON, JJ., concur.